UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6626


RICHARD HOWARD BEALL, JR.,

                    Plaintiff - Appellant,

             v.

GOVERNOR LAWRENCE HOGAN; 2 EAST STAFF; PAUL VINCE; TOM
LEWIS; DIRECTOR ROBINSON; ADAM HOCKNER, Witness Defendant;
JENAVIVE; PETER IKE; PETER,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:17-cv-00340-GJH)


Submitted: July 27, 2017                                          Decided: August 1, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Howard Beall, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Richard Howard Beall, Jr., appeals the district court’s order dismissing his

42 U.S.C. § 1983 (2012) complaint without prejudice for failure to comply with the

court’s prior order directing him to file an amended complaint particularizing his claims.

See Fed. R. Civ. P. 41(b). We have reviewed the record and find no reversible error.

Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court. Beall v. Hogan, No. 8:17-cv-00340-GJH (D. Md.

filed May 2, 2017 & entered May 3, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2